Exhibit 10.37
 
AGREEMENT OF TERMINATION, COMPROMISE, SETTLEMENT
AND MUTUAL RELEASE OF CLAIMS




This AGREEMENT OF TERMINATION, COMPROMISE, SETTLEMENT, AND MUTUAL RELEASE OF
CLAIMS (this "Agreement") is entered into effective March 31, 2016 (the
"Effective Date") by CANNASYS, INC., a Nevada corporation ("CannaSys"), on the
one hand, and by LUVBUDS, LLC, a Colorado limited liability company ("LuvBuds"),
BRETT HARRIS, an individual residing in Denver, Colorado ("Harris"), and TAG
DISTRIBUTING LLC, a Delaware limited liability company doing business in
Colorado under the trade name CONSIGLIERE INC. ("Consigliere"), on the other
hand. Each person or entity may be referred to as a "Party" and collectively as
the "Parties." This Agreement is effective on the date of the signature by all
Parties.


Recitals


A. On December 17, 2015, CannaSys, LuvBuds, and Harris entered into an Asset
Purchase Agreement under which CannaSys purchased the assets related to LuvBuds'
business and 70% of the membership interest in LuvBuds from Harris and LuvBuds
(the "APA"). The purchase price for the assets and membership interest was
300,000 shares of CannaSys common stock and a cash payment of $25,000. CannaSys
issued a stock grant for 300,000 shares of CannaSys common stock to Harris, and
the cash payment was not made on its due date.


B. On January, 24, 2016, CannaSys entered into a Consulting Agreement with
Consigliere whereby CannaSys engaged Consigliere and its principal Harris to
provide consulting services for CannaSys (the "Consulting Agreement").


C. Disputes have arisen among the Parties respecting the APA and Consulting
Agreement and the relationships among the Parties.


D. The Parties, without admitting liability, wish to enter into this Agreement
to terminate the APA and Consulting Agreement and to resolve, compromise,
settle, and dispose of and any and all disputes and claims that exist or may
exist among them.


Agreement


NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1. Termination. The Parties hereby agree that as of the Effective Date, the APA
and Consulting Agreement shall each terminate, and thereafter, each agreement
shall have no further force or effect. The Parties will not be liable for any
ongoing obligations under the agreements except as expressly set forth in this
Agreement.


2. Issuance of CannaSys Common Stock to Harris. Subject to the terms of this
Agreement, Harris can retain the stock grant for 300,000 shares of CannaSys
common stock granted to him on February 4, 2016.
1

--------------------------------------------------------------------------------



3. Issuance of CannaSys Common Stock to Consigliere. Subject to the terms of
this Agreement, Consigliere can retain the warrant for 100,000 shares of
CannaSys common stock issued to it on January 24, 2016.


4. Assignment and Assumption of LuvBuds' Membership Interest. CannaSys hereby
sells, transfers, and sets over to Harris, free and clear of any and all liens
that may have arisen between December 18, 2015 and the Effective Date, all of
CannaSys's right, title, and interest in and to the 70% membership interest in
LuvBuds. Harris hereby accepts the membership interest and assumes the
obligations and duties relating to the membership interest arising after the
Effective Date.


5. Assignment and Assumption of LuvBuds' Assets. CannaSys hereby sells,
transfers, and sets over to LuvBuds, free and clear of any and all liens that
may have arisen between December 18, 2015 and the Effective Date, all of
CannaSys's right, title, and interest in and to the Acquired Assets (as defined
in the APA) and any additional assets acquired by LuvBuds between December 18,
2015 and the Effective Date. LuvBuds hereby accepts the Acquired Assets and
additional assets and assumes the obligations and duties under the Acquired
Assets, additional assets, and Assumed Liabilities (as defined in the APA)
arising after the Effective Date.


6. Mutual Release. Each Party, for itself and its successors, assigns,
shareholders, officers, directors, employees, agents, members, managers, and
other representatives hereby completely, unconditionally, and forever releases,
acquits, and discharges each other Party, and its respective affiliated
entities, current and former agents and employees, attorneys, officers,
directors, managers, members, shareholders, insurers, successors, and assigns,
of and from any and all actions, causes of action, claims, counterclaims, debts,
demands, liabilities, losses, and damages that, in any manner, relate to or
arise out of any and all agreements among the Parties and any and all
transactions, incidents, communications, and other dealings among the Parties as
of the Effective Date. The Parties expressly acknowledge that this Agreement is
intended to release all claims, whether liquidated or unliquidated, known or
unknown to the Parties at the time of their signatures on the Agreement, and
that this Agreement will extinguish any and all such claims. Nothing contained
in this section shall release the Parties from compliance with this Agreement or
be construed as an admission of liability by any Party.


7. Attorneys' Fees and Costs. The mutual releases herein shall expressly include
any and all claims for attorneys' fees, costs, and expenses relating to the
negotiation and execution of this Agreement, and each Party shall bear its own
attorneys' fees. If any Party is required to take any action to enforce this
Agreement, the court shall award reasonable attorneys' fees and costs to the
prevailing Party.


8. Nondisparagement. As a material condition of this Agreement, the Parties
agree not to disparage, directly or indirectly, orally or in writing, the other
Parties or their respective agents, employees, affiliates, or any businesses or
companies with which they are now or may become affiliated in the future.


9. Effectuation of Agreement. Each Party shall execute any and all documents and
do and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.


10. No Assignment of Claims. Each Party represents and warrants to the other
Parties that it: (a) has not heretofore assigned or transferred, or purported to
assign or transfer, to any person or entity any claims that it might have
against any other Party; and (b) is the sole owner of all claims that it might
have against any other Party and has full authority to release the claims and
agree to all matters set forth in this Agreement.
2

--------------------------------------------------------------------------------



11. Unknown Claims. The Parties acknowledge that they may have some claim,
demand, or cause of action of which they are totally unaware and
unsuspecting. It is the intention of the Parties in executing this Agreement
that it will deprive them of any such claim and prevent them from asserting the
same against any other Party. To this end, the Parties expressly waive any and
all rights and benefits conferred upon them by any statute or at common law in
any jurisdiction applicable hereto that would otherwise modify, limit, nullify,
or prohibit the release granted hereby. The Parties covenant and agree to
execute any further releases as may be required under any applicable statute or
common law requirement in order to give full force and effect to this Agreement.


12. Complete Agreement; Modification; and Waiver. This Agreement constitutes the
entire agreement among the Parties and supersedes all prior and contemporaneous
agreements, representations, warranties, and understandings of the Parties. No
supplement, modification, or amendment of this Agreement shall be binding unless
executed in writing by all of the Parties. No waiver of any of the provisions of
this Agreement shall be deemed or constitute a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the Party making the
waiver.


13. No Third-Party Beneficiaries. This Agreement is made and entered into for
the sole benefit of the Parties hereto. No other person or entity shall be a
direct or indirect beneficiary of, or have any direct or indirect claim in
connection with, this Agreement.


14. Authorization. Each natural person signing this Agreement for or on behalf
of any entity that is a Party to this Agreement does, by his signature, warrant
and represent to the Parties to this Agreement: (a) that he is duly authorized
by said entity to undertake such action on its behalf; (b) that all corporate or
other action necessary to be taken by such entity to provide the authorization
and to approve and authorize such entity to enter into and to perform this
Agreement has been taken; (c) that his signature is the valid and binding act of
that entity; and (d) that such entity is not the subject of any contract, order,
or other document that would restrict such entity's authority to lawfully enter
into and to perform this Agreement, and such entity has full power and authority
to do so. Each natural person signing this Agreement on his own behalf
represents and warrants to the Parties that he has full power and authority to
execute and to perform this Agreement and that he is not the subject of any
contract, order, or other document that would restrict his authority to lawfully
enter into and to perform this Agreement.


15. Covenant Not To Sue. Each Party covenants and agrees that it will not at any
time, directly or indirectly, initiate, maintain, or prosecute, or in any way
knowingly aid in the initiation, maintenance, or prosecution, of any claim,
demands, or cause of action, at law, in equity, or otherwise, against the other
Parties or any of their respective officers, directors, employees, agents,
successors, members, managers, or assigns for any claim, damage, loss, or injury
of any kind arising out of or in any way connected with any transaction,
agreement, occurrence, act, failure to act, statement, or omission respecting a
release has been given herein. In furtherance of this covenant, each Party
agrees that, except as may be required by an order of any court or governmental
agency having jurisdiction, it will not make available to any third party any
evidence, documents, or other information or materials in its possession or
under its care, custody, or control, or in the possession, custody, or under the
control of its counsel, which in any way relates to any transaction, agreement,
occurrence, act, failure to act, statement, or omission, which is referred to or
included within the scope of this release.
3

--------------------------------------------------------------------------------



16. Independent Investigation. The Parties hereby declare, acknowledge, and
agree that the terms of this Agreement have been read by them and discussed with
their respective legal counsel, and that such terms are fully understood and
voluntarily accepted for the purpose of making a full, final, and complete
compromise, settlement, and adjustment of all transactions, agreements,
arrangements, or courses of dealing. The Parties further acknowledge, declare,
and agree that the facts and assumptions underlying this Agreement have been
thoroughly investigated and reviewed by them and their respective counsel; that
they are not relying upon any representations by any other Party hereto, but
have entered into this Agreement based on their own independent investigation;
and that this Agreement reflects the conclusion of such Party that this
Agreement and the releases, waivers, and covenants contemplated herein are in
the best interests of said Party.


17. No Admission of Liability. Neither this Agreement nor the negotiation,
execution, or performance hereof shall be deemed to constitute an admission,
directly or indirectly, by any Party of any liability or responsibility on
account of, or respecting, any claims released herein, but this Agreement is
entered into for the sole and exclusive purposes of resolving the disputes
between the Parties, and each Party expressly denies any and all liability
arising out of any of the claims, allegations, or demands whatsoever of any
party against the other.


18. Survival. The representations, warranties, covenants, and agreements of the
respective Parties set forth herein shall survive the Effective Date.


19. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the state of Colorado, and the substantive
laws of such state, excluding the principles of conflicts of laws, shall govern
the validity, construction, enforcement, and interpretation of this Agreement,
except insofar as federal laws shall have application.


20. Preparation of this Agreement and Construction of its Terms. The Parties
agree that each of them has, personally or through their attorneys, participated
in and contributed to the preparation of this Agreement. Each Party agrees that
this Agreement shall be regarded and deemed as having been prepared jointly by
the Parties. Any ambiguity or uncertainty existing herein shall not be
interpreted or construed against any Party by virtue of who may have drafted
such provision.


21. Further Actions. Each Party shall execute and deliver, or cause to be
executed and delivered, such documents and instruments and shall take, or cause
to be taken, such further or other actions as may be reasonably necessary to
consummate and to effect the transactions contemplated by this Agreement.


22. Miscellaneous Provisions.


(a) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and the Parties' respective heirs, legal representatives, successors,
and assigns.


(b) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same document. The Parties will accept facsimile and electronically generated
signatures as original signatures.


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have entered into and executed this
Agreement as of the Effective Date.
 

 CANNASYS, INC. TAG DISTRIBUTING LLC, DBA CONSIGLIERE INC.      By: /s/ Michael
A. Tew  By: /s/ Brett Harris         Michael A. Tew, President         Brett
Harris, Chief Executive Officer
 
 
 LUVBUDS, LLC    By: /s/ Brett Harris           Brett Harris, Manager
 
     /s/ Brett Harris    BRETT HARRIS, Individually  



 
5

--------------------------------------------------------------------------------

 
 